                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS
                           STIPULATED PROTECTIVE ORDER

BRITTANY JOHNSTON,
                                                      )
                               Plaintiff,             )
v.                                                    ) Case No. 19-cv-1298-JWB
                                                      )
SDI ELLSWORTH, LLC d/b/a SONIC,                       )
                                                      )
                                                      )
                               Defendant.             )


                            STIPULATED PROTECTIVE ORDER


       The parties agree during the course of discovery it may be necessary to disclose certain

confidential information relating to the subject matter of this action. They agree certain categories

of such information should be treated as confidential, protected from disclosure outside this

litigation, and used only for purposes of prosecuting or defending this action and any appeals. The

parties jointly request entry of a protective order to limit the disclosure, dissemination, and use of

certain identified categories of confidential information.

       The parties assert in support of their request that protection of the identified

categories of confidential information is necessary because, due to the nature of Plaintiff’s claims,

confidential personnel and employment records, medical records and information, confidential

business records, trade secrets, and/or other proprietary information is likely to be sought by the

parties. Disclosure of such information may violate the privacy of third parties and employees who

have not authorized public disclosure of such information, and/or may include disclosure of

confidential or proprietary information of the parties.

                                                  1
       For good cause shown under Fed. R. Civ. P. 26(c), the Court grants the parties’ joint request

and hereby enters the following Protective Order:

       1.      Scope. All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly therefrom (hereinafter, collectively, “documents”), are

subject to this Order concerning Confidential Information as set forth below. As there is a

presumption in favor of open and public judicial proceedings in the federal courts, this Order will

be strictly construed in favor of public disclosure and open proceedings wherever possible.

       2.      Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing party designates in good faith has been

previously maintained in a confidential manner and should be protected from disclosure and use

outside the litigation because its disclosure and use are restricted by statute or could potentially

cause harm to the interests of the disclosing party or nonparties. For purposes of this Order, the

parties will limit their designation of “Confidential Information” to the following categories of

information or documents:

               (1)     documents concerning the parties’ income, net worth and income tax
                       returns;

               (2)     personnel and employment information of Defendant’s current and former
                       employees;

               (3)     Defendant’s confidential proprietary information and trade secrets; and
                       Information or documents that are available to the public may not be
                       designated as Confidential Information.

       3.      Form and Timing of Designation. The producing party may designate documents

                                                 2
as containing Confidential Information and therefore subject to protection under this Order by

marking or placing the words “CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER”

(hereinafter “the marking”) on the document and on all copies in a manner that will not interfere

with the legibility of the document. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries, or descriptions that contain the Confidential Information. The

marking will be applied prior to or at the time the documents are produced or disclosed. Applying

the marking to a document does not mean that the document has any status or protection by statute

or otherwise except to the extent and for the purposes of this Order. Copies that are made of any

designated documents must also bear the marking, except that indices, electronic databases, or lists

of documents that do not contain substantial portions or images of the text of marked documents

and do not otherwise disclose the substance of the Confidential Information are not required to be

marked. By marking a designated document as confidential, the designating attorney or party

appearing pro se thereby certifies that the document contains Confidential Information as defined

in this Order.

        4.       Inadvertent Failure to Designate. Inadvertent failure to designate any document

or material as containing Confidential Information will not constitute a waiver of an otherwise

valid claim of confidentiality pursuant to this Order, so long as a claim of confidentiality is asserted

within thirty (30) days after discovery of the inadvertent failure.

        5.       Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within fourteen (14) days after receipt of the deposition

transcript. Such designation must be specific as to the portions of the transcript and/or any exhibits

to be protected.



                                                   3
       6.      Protection of Confidential Material.

               (a)     General Protections. Designated Confidential Information must be used or

disclosed solely for purposes of prosecuting or defending this lawsuit, including any appeals, or

any other related legal proceeding brought by one of the parties to this litigation.

               (b)     Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the Court, designated Confidential

Information may only be disclosed to the following persons1:

               (1)     Parties, and counsel for the parties, who are actively engaged in the conduct
                       of this litigation, and the partners, associates, secretaries, legal assistants
                       and employees or agents of such counsel, to the extent reasonably necessary
                       to render professional services to the litigation;

               (2)     The Court and Court personnel, including any special master appointed by
                       the Court, and members of the jury;

               (3)     Court reporters, recorders, and videographers engaged for depositions;

               (4)     Any mediator appointed by the Court or jointly selected by the parties;

               (5)     Any expert witness, outside consultant, or investigator retained specifically
                       in connection with this litigation, but only after such persons have
                       completed the certification contained in Attachment A, Acknowledgment
                       and Agreement to be Bound;

               (6)     Unless testifying under oath at a deposition, hearing or trial with all parties’
                       counsel present, any potential, anticipated, or actual fact witness and his or
                       her counsel, but only to the extent such confidential documents or


1
  If the confidential documents contain highly sensitive trade secrets or other highly sensitive com-
petitive or confidential information, and disclosure to another party would result in demonstrable
harm to the disclosing party, the parties may stipulate or move for the establishment of an additional
category of protection (e.g., Attorneys’ Eyes Only) that prohibits disclosure of such documents or
information to that category or that limits disclosure only to specifically designated in-house counsel
or party representative(s) whose assistance is reasonably necessary to the conduct of the litigation
and who agree to be bound by the terms of the Order.

                                                  4
                       information will assist the witness in recalling, relating, or explaining facts
                       or in testifying, but only after such persons have completed the certification
                       contained in Attachment A, Acknowledgment and Agreement to be Bound;

               (7)     The author or recipient of the document (not including a person who
                       received the document in the course of the litigation);

               (8)     Independent providers of document reproduction, electronic discovery, or
                       other litigation services retained or employed specifically in connection
                       with this litigation; and

               (9)     Other persons only upon consent of the producing party and on such
                       conditions as the parties may agree.

               (c)     Control of Documents. The parties must take reasonable efforts to prevent

unauthorized or inadvertent disclosure of documents designated as containing Confidential

Information pursuant to the terms of this Order. Counsel for the parties must maintain a record of

those persons, including employees of counsel, who have reviewed or been given access to the

documents, along with the originals of the forms signed by those persons acknowledging their

obligations under this order.

       7.      Filing of Confidential Information. In the event a party seeks to file any document

containing Confidential Information subject to protection under this Order with the Court, that

party must take appropriate action to ensure that the document receives proper protection from

public disclosure, such as: (a) filing a redacted document with the consent of the party who

designated the document as confidential; (b) where appropriate (e.g., in relation to discovery and

evidentiary motions), submitting the document solely for in camera review; or (c) when the

preceding measures are inadequate, seeking permission to file the document under seal by filing a

motion for leave to file under seal in accordance with D. Kan. Rule 5.4.6.

       Nothing in this Order will be construed as a prior directive to allow any document to be

filed under seal. The mere designation of information as confidential pursuant to this Order is

                                                  5
insufficient to satisfy the court’s requirements for filing under seal in light of the public’s qualified

right of access to court dockets. The parties understand that the requested documents may be filed

under seal only with the permission of the Court after proper motion. If the motion is granted and

the requesting party is permitted to file the requested documents under seal, only counsel of record

and unrepresented parties will have access to the sealed documents. Pro hac vice attorneys must

obtain sealed documents from local counsel

        8.      Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any

motion or objection to a confidential designation, though the objecting party must meet and confer

in good faith to resolve the objection informally without judicial intervention. A party that elects

to challenge a confidentiality designation may file a motion that identifies the challenged material

and sets forth in detail the basis for the challenge. The parties are strongly encouraged to consider

arranging a telephone conference with the undersigned magistrate judge before filing such a

motion, but such a conference is not mandatory. The burden of proving the necessity of a

confidentiality designation remains with the party asserting confidentiality. Until the court rules

on the challenge, all parties must continue to treat the materials as Confidential Information under

the terms of this Order.

        9.      Use of Confidential Documents or Information at Trial or Hearing. Nothing in

this Order will be construed to affect the use of any document, material, or information at any trial

or hearing. A party that intends to present or anticipates that another party may present Confidential

Information at a hearing or trial must bring that issue to the attention of the court and the other

parties without disclosing the Confidential Information. The Court may thereafter make such

orders as are necessary to govern the use of such documents or information at the hearing or trial.

                                                   6
        10.    Obligations on Conclusion of Litigation.

               (a)     Order Remains in Effect. Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of the

litigation.

               (b)     Return of Confidential Documents. After written notice by the producing

party and within fourteen (14) days after this litigation concludes by settlement, final judgment, or

final order, including all appeals, all documents designated as containing Confidential Information,

including copies as defined above, must be returned to the party who previously produced the

document unless: (1) the document has been offered into evidence or filed without restriction as

to disclosure; (2) the parties agree to destruction of the document to the extent practicable in lieu

of return;2 or (3) as to documents bearing the notations, summations, or other mental impressions

of the receiving party, that party elects to destroy the documents and certifies to the producing

party that it has done so.

               (c)     Retention of Work Product. Notwithstanding the above requirements to

return or destroy documents, counsel may retain attorney work product, including an index which

refers or relates to designated Confidential Information, so long as that work product does not

duplicate verbatim substantial portions of the text or images of designated documents. This work

product will continue to be confidential under this Order. An attorney may use his or her own work

product in subsequent litigation provided that its use does not disclose Confidential Information.




        2
          The parties may choose to agree that the receiving party must destroy documents
containing Confidential Information and certify the fact of destruction, and that the receiving party
must not be required to locate, isolate and return e-mails (including attachments to e-mails) that
may include Confidential Information, or Confidential Information contained in deposition
transcripts or drafts or final expert reports
                                                 7
         11.    Order Subject to Modification. This Order is subject to modification by the court

on its own motion or on motion of any party or any other person with standing concerning the

subject matter. The Order must not, however, be modified until the parties have been given notice

and an opportunity to be heard on the proposed modification.

         12.    Enforcement of Protective Order. Even after the final disposition of this case, a

party or any other person with standing concerning the subject matter may file a motion to seek

leave to reopen the case for the limited purpose of enforcing or modifying the provisions of this

Order.

         13.    No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

in this Order will be construed or presented as a judicial determination that any document or

material designated as Confidential Information by counsel or the parties is entitled to protection

under Fed. R. Civ. P. 26(c) or otherwise until such time as the court may rule on a specific document

or issue.

         14.    Persons Bound by Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made subject

to this Order by its terms.

         15.    Jurisdiction. The Court’s jurisdiction to enforce the provisions of this Order will

terminate on the final disposition of this case. But a party may file a motion to seek leave to reopen

the case to enforce the provisions of this Order.

         16.    Protections Extended to Third-Party’s Confidential Information. The parties

agree to extend the provisions of this Protective Order to Confidential Information produced in

this case by third parties, if timely requested by the third party.
                                                    8
       17.     Applicability to Parties Later Joined. If additional persons or entities become

parties to this lawsuit, they must not be given access to any Confidential Information until they

execute and file their written agreement to be bound by the provisions of this Order.

       18.     Confidential Information Subpoenaed or Ordered Produced in Other Litigation.

If a receiving party is served with a subpoena or an order issued in other litigation that would compel

disclosure of any material or document designated in this action as Confidential Information, the

receiving party must so notify the designating party, in writing, immediately and in no event more

than three business days after receiving the subpoena or order. Such notification must include a copy

of the subpoena or court order.

       The receiving party also must within seven (7) days inform in writing the party who caused

the subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order. In addition, the receiving party must deliver a copy

of this Order promptly to the party in the other action that caused the subpoena to issue.

       The purpose of imposing these duties is to alert the interested persons to the existence of

this Order and to afford the designating party in this case an opportunity to try to protect its

Confidential Information in the court from which the subpoena or order issued. The designating

party bears the burden and the expense of seeking protection in that court of its Confidential

Information, and nothing in these provisions should be construed as authorizing or encouraging a

receiving party in this action to disobey a lawful directive from another court. The obligations set

forth in this paragraph remain in effect while the party has in its possession, custody, or control

Confidential Information designated by the other party to this case.

       19.     Disclosure of Confidential Information Covered by Attorney-Client Privilege or

Work Product. Whether inadvertent or otherwise, the disclosure or production of any information

                                                  9
or document that is subject to an objection on the basis of attorney-client privilege or work-product

protection, including, but not limited, to information or documents that may be considered

Confidential Information under the Protective Order, will not be deemed to waive a party’s claim

to its privileged or protected nature or estop that party or the privilege holder from designating the

information or document as attorney-client privileged or subject to the work product doctrine at a

later date. Any party receiving any such information or document must return it upon request to

the producing party. Upon receiving such a request as to specific information or documents, the

receiving party must return the information or documents to the producing party within 10 calendar

days, regardless of whether the receiving party agrees with the claim of privilege and/or

work-product protection. Disclosure of the information or document by the other party prior to

such later designation will not be deemed a violation of the provisions of this Order. The

provisions of this section constitute an order pursuant to Rules 502(d) and (e) of the Federal Rules

of Evidence and will be construed in a manner consistent with the maximum protection provided

by said rule, nothing in this Order is intended or will be construed to limit a party’s right to conduct

a review of documents, including electronically-stored information, for relevance, responsiveness,

or segregation of privileged or protected information before production.



        IT IS SO ORDERED.

        Dated: March 4, 2020, at Kansas City, Kansas

                                                s/ James P. O’Hara
                                                U.S. Magistrate Judge




                                                  10
Respectfully submitted,


    /s/ Norman R. Kelly                     /s/ Gregory D. Ballew
    Norman R. Kelly KS Bar 10639            Gregory D. Ballew KS Bar 17214
    Norton, Wasserman, Jones & Kelly, LLC   Spring E. Taylor D. Kan. Bar 78648
    213 South Santa Fe                      Fisher & Phillips, LLP
    P.O. Box 2388                           4900 Main Street, Ste. 650
    Salina, Kansas 67402-2388               Kansas City, Missouri 64112
    (785) 827-3646                          Telephone: (816) 842-8770
    Fax: (785) 827-0538                     Facsimile: (816) 842-8767
    E-mail: nrk@nwjklaw.com                 gballew@fisherphillips.com

    ATTORNEYS FOR PLAINTIFF                 ATTORNEYS FOR DEFENDANTS
                                    ATTACHMENT A
              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
        The undersigned hereby acknowledges that he/she has read the Protective Order

dated ________________ in the case captioned, _____________________________________ ,

and attached hereto, understands the terms thereof, and agrees to be bound by its terms. The

undersigned submits to the jurisdiction of the United States District Court for the District of Kansas

in matters relating to this Protective Order and understands that the terms of the Protective Order

obligate him/her to use materials designated as Confidential Information in accordance with the

order solely for the purposes of the above-captioned action, and not to disclose any such

Confidential Information to any other person, firm, or concern, except in accordance with the

provisions of the Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.



Name:                          ______________________________________

Job Title:                     ______________________________________

Employer:                      ______________________________________

Business Address:              ______________________________________

                               ______________________________________

Date: _____________            ______________________________________
                                     Signature
